      Case 2:15-cv-01024-APG-EJY Document 95 Filed 06/23/20 Page 1 of 2



 1 MICHAEL F. BOHN, ESQ.
   Nevada Bar No.: 1641
 2 mbohn@bohnlawfirm.com
   NIKOLL NIKCI, ESQ.
 3 Nevada Bar No. 10699
   nnikci@bohnlawfirm.com
 4 LAW OFFICES OF
   MICHAEL F. BOHN, ESQ., LTD.
 5 2260 Corporate Circle, Suite 480
   Henderson, Nevada 89074
 6 (702) 642-3113/ (702) 642-9766 FAX
   Attorneys for 6541 Pleasant Plains WY Trust
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                          DISTRICT OF NEVADA
10
     BANK OF AMERICA, N.A.,                                CASE NO.: 2:15-CV-01024-APG-EJY
11
                              Plaintiff,
12   vs.
                                                           JOINT STATUS REPORT
13   WOODCREST HOMEOWNERS
     ASSOCIATION; 6541 PLEASANT PLAINS
14   WY TRUST; DOE INDIVIDUALS I-X,
     inclusive, and ROE CORPORATIONS I-X,
15   inclusive,
                      Defendants.                                   ORDER
16
     ____________________________________
17
     6541 PLEASANT PLAINS WY TRUST,
18
                             Counterclaimant,
19   v.

20   BANK OF AMERICA, N.A.,

21                           Counterdefendant.

22          In accordance with the Court’s order on filed June 1, 2020 (ECF No. 91), the parties submit this

23 status report:
24          1.      The parties have resolved or are in the processing of resolving the claims in this matter.

25 The parties anticipate submission of a joint motion to dismiss this action in the next 14 days. Dismissal
26 has been delayed for a number of reasons, including but not limited to the remote work environment
27 transitions and office closures as a result of COVID-19 Coronavirus community health risks.
28 / / /
     Case 2:15-cv-01024-APG-EJY Document 95 Filed 06/23/20 Page 2 of 2



 1        2.       The parties jointly request the court extend the deadline to file a joint motion to dismiss to
 2 July 3, 2020.
 3        DATED this 2nd day of June, 2020.
 4
   LAW OFFICES OF                                                  AKERMAN LLP
 5 MICHAEL F. BOHN, ESQ., LTD.
 6
   By:/ s / Nikoll Nikci, Esq.                                     By:/ s / Nicholas E. Belay, Esq.
 7    Michael F. Bohn, Esq.                                           Nicholas E. Belay, Esq.
      Nikoll Nikci, Esq.                                              1635 Village Center Circle, Suite 200
 8    2260 Corporate Circle, Suite 480                                Las Vegas, Nevada 89134
      Henderson, Nevada 89074                                         Attorney for Bank of America, N.A.
 9    Attorney for Defendant/Counterclaimant
      6541 Pleasant Plains Wy Trust
10
11
12 LIPSON NEILSON P.C.
13
   By:/s/ Amber M. Williams, Esq.
14    J. William Ebert, Esq.
      Amber M. Williams, Esq.
15    9900 Covington Cross Drive, Suite 120
      Las Vegas, Nevada 89144
16    Attorneys for Woodcrest Homeowners
      Association
17
18
19
20             IT IS SO ORDERED.
21
22                                                           _____________________________
23                                                           UNITED STATES DISTRICT JUDGE
                                                             Dated: June 23, 2020.
24
25
26
27
28                                                       2
